SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2009 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-24635 HYPERTENSION DIAGNOSTICS, INC. (Exact name of small business issuer as specified in its charter) MINNESOTA (State of incorporation) 41-1618036 (I.R.S. Employer Identification No.) 2, SUITE 108
